DETAILED ACTION
Claims 1-20 are pending.  Claims 1-20 are rejected.
The instant application is a continuation of 17/316,901 filed on 05/11/2021.
The instant application has provisional application No. 63/153,214 filed on 02/24/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
An information disclosure statement (IDS) was submitted on 05/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
An information disclosure statement (IDS) was submitted on 08/11/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 13 and 19 recite the limitation "the sequential scan".  There is insufficient antecedent basis for this limitation in the claim.  The sequential scan is first mentioned in the previous claim but these claims dependent on the independent claim rather than the previous claim.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation " the first page that was randomly accessed during execution of the second SQL statement ".  There is insufficient antecedent basis for this limitation in the claim.  Claim 5 contains the second SQL statement and randomly accessing a first page.  Claim 6 depends on claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6, 9-13, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhuri et al., Patent Application Publication No. 2005/0223026 (hereinafter Chaudhuri) in view of Kimura, Patent Application Publication No. 2018/0011892 (hereinafter Kimura) and Kotra et al., Patent Application Publication No. 2018/0088853 (hereinafter Kotra).

Regarding claim 1, Chaudhuri teaches:
A computer-implemented method comprising: identifying a database workload for which page access counters are to be tracked (Chaudhuri  Paragraph [0019], the specification for a summary workload as a SQL statement over the entire workload represented in a relational database), wherein the database workload includes at least one SQL (Structured Query Language) statement (Chaudhuri  Paragraph [0019], the specification for a summary workload as a SQL statement over the entire workload represented in a relational database);
executing each SQL statement in the database workload (Chaudhuri Paragraph [0020], while trying to maximize "coverage" (such as total execution time of all statements in the output) of the workload), wherein executing a respective SQL statement comprises accessing attribute values for at least one attribute when executing the SQL statement (Chaudhuri Paragraph [0023], schema with one or more attributes corresponding to a property of the query statement);
for each attribute for which attribute values are accessed (Chaudhuri Paragraph [0023], schema with one or more attributes corresponding to a property of the query statement):
Chaudhuri does not expressly disclose:
determining a page range of at least one page that is accessed when accessing attribute values for the attribute for a query execution, wherein the page range is defined by a starting page and an ending page and wherein each page in the page range has a page index corresponding to the page;
for each attribute value access of the attribute, incrementing a first page access counter in a collection of page access counters, wherein the first page access counter has a first index corresponding to the page index of the starting page; and
wherein the second page access counter has a second index corresponding to a value equal to one more than the page index of the ending page;
determining page access frequencies based on the page access counters; and
providing the page access frequencies to a buffer pool size advisor.
However, Kimura teaches:
determining a page range of at least one page that is accessed when accessing attribute values for the attribute for a query execution (Kimura Paragraph [0081], particular storage can be found by determining if the key is within a range of a particular root page, Paragraph [0132], Partitioning can be effective when the query load matches the partitioning), wherein the page range is defined by a starting page and an ending page and wherein each page in the page range has a page index corresponding to the page (Kimura Paragraph [0241], the each of the linked list of data pages can be read from a start page to an end page, as designated by corresponding start pointers (index) and end pointers inserted into the linked list);
for each attribute value access of the attribute, incrementing a first page access counter in a collection of page access counters (Kimura Paragraph [0168], DBMS 100 can increment the counter for snapshot data page 45 stored in the snapshot cache 130), wherein the first page access counter has a first index corresponding to the page index of the starting page (Kimura Paragraph [0241], the each of the linked list of data pages can be read from a start page to an end page, as designated by corresponding start pointers (index) and end pointers inserted into the linked list); and
wherein the second page access counter has a second index corresponding to a value equal to one more than the page index of the ending page (Kimura Paragraph [0241], the each of the linked list of data pages can be read from a start page to an end page, as designated by corresponding start pointers (index) and end pointers inserted into the linked list (Kotra teaches the second page counter));
determining page access frequencies based on the page access counters (Kimura Paragraph [0150], snapshot page 815 can be associated with a counter 820. The counter 820 can be incremented or decremented after some period of time or number of transactions (shows frequency by looking using number of transactions)); and
providing the page access frequencies to a buffer pool size advisor (Kimura Paragraph [0114], One of the data page pools can include the volatile data pages 35 and the other for caching snapshot data pages 45. Both data page buffer pools).
The claimed invention and Kimura are from the analogous art of page based systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Chaudhuri and Kimura to have combined Chaudhuri and Kimura.  One of ordinary skill in the art would recognize the benefits of maintaining pages with indexes and counters.
Chaudhuri in view of Kimura does not expressly disclose:
decrementing a second page access counter in the collection of page access counters,
However, Kotra teaches:
decrementing a second page access counter in the collection of page access counters (Kotra Paragraph [0048], the counter may keep a separate count value for each segment/page (shows multiple counters), the second page decrements the counter),
The claimed invention and Kotra are from the analogous art of page based systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Chaudhuri in view of Kimura and Kotra to have combined Chaudhuri in view of Kimura and Kotra.  One of ordinary skill in the art would recognize that it would have been obvious to use a second counter since Kimura already teaches incrementing and decrementing a counter.

Regarding claim 2, Chaudhuri in view of Kimura and Kotra further teaches:
The computer-implemented method of claim 1, wherein the workload includes a first SQL statement that includes a filter predicate on a first attribute (Chaudhuri Paragraph [0019], The first primitive, "dominance", allows filtering based on a partial order among the statements in the workload).

Regarding claim 3, Chaudhuri in view of Kimura and Kotra further teaches:
The computer-implemented method of claim 2, wherein executing the first SQL statement comprises performing a sequential scan of all pages that include attribute values for the first attribute to determine which attribute values match the filter predicate (Kimura Paragraph [0241], each of the linked list of data pages can be read from a start page to an end page, as designated by corresponding start pointers and end pointers inserted into the linked list (Chaudhuri teaches the claimed SQL statement)).

Regarding claim 4, Chaudhuri in view of Kimura and Kotra further teaches:
The computer-implemented method of claim 1, wherein the starting page of the page range comprises a first page accessed during the sequential scan and the ending page of the page range comprises a last page accessed during the sequential scan (Kimura Paragraph [0241], each of the linked list of data pages can be read from a start page to an end page, as designated by corresponding start pointers and end pointers inserted into the linked list).

Regarding claim 6, Chaudhuri in view of Kimura and Kotra further teaches:
The computer-implemented method of claim 4, wherein the page range comprises the first page that was randomly accessed during execution of the second SQL statement (Kimura Paragraph [0241], the each of the linked list of data pages can be read from a start page to an end page, as designated by corresponding start pointers and end pointers inserted into the linked list).

Regarding claim 9, Chaudhuri in view of Kimura and Kotra further teaches:
The computer-implemented method of claim 1, wherein the buffer pool size advisor uses the page access frequencies to determine a buffer pool size for the workload (Kimura Paragraph [0114], One of the data page pools can include the volatile data pages 35 and the other for caching snapshot data pages 45. Both data page buffer pools, Paragraph [0150], snapshot page 815 can be associated with a counter 820. The counter 820 can be incremented or decremented after some period of time or number of transactions).

Regarding claim 10, Chaudhuri teaches:
A system comprising: one or more computers (Chaudhuri Paragraph [0079], multiprocessor systems, microprocessor, program modules may be located in both local and remote memory storage devices); and
a computer-readable medium coupled to the one or more computers having instructions stored thereon which, when executed by the one or more computers, cause the one or more computers to perform operations comprising (Chaudhuri Paragraph [0079], multiprocessor systems, microprocessor, program modules may be located in both local and remote memory storage devices):
identifying a database workload for which page access counters are to be tracked (Chaudhuri  Paragraph [0019], the specification for a summary workload as a SQL statement over the entire workload represented in a relational database), wherein the database workload includes at least one SQL (Structured Query Language) statement (Chaudhuri  Paragraph [0019], the specification for a summary workload as a SQL statement over the entire workload represented in a relational database);
executing each SQL statement in the database workload (Chaudhuri Paragraph [0020], while trying to maximize "coverage" (such as total execution time of all statements in the output) of the workload), wherein executing a respective SQL statement comprises accessing attribute values for at least one attribute when executing the SQL statement (Chaudhuri Paragraph [0023], schema with one or more attributes corresponding to a property of the query statement);
for each attribute for which attribute values are accessed (Chaudhuri Paragraph [0023], schema with one or more attributes corresponding to a property of the query statement):
Chaudhuri does not expressly disclose:
determining a page range of at least one page that is accessed when accessing attribute values for the attribute for a query execution, wherein the page range is defined by a starting page and an ending page and wherein each page in the page range has a page index corresponding to the page;
for each attribute value access of the attribute, incrementing a first page access counter in a collection of page access counters, wherein the first page access counter has a first index corresponding to the page index of the starting page; and
wherein the second page access counter has a second index corresponding to a value equal to one more than the page index of the ending page;
determining page access frequencies based on the page access counters; and
providing the page access frequencies to a buffer pool size advisor.
However, Kimura teaches:
determining a page range of at least one page that is accessed when accessing attribute values for the attribute for a query execution (Kimura Paragraph [0081], particular storage can be found by determining if the key is within a range of a particular root page, Paragraph [0132], Partitioning can be effective when the query load matches the partitioning), wherein the page range is defined by a starting page and an ending page and wherein each page in the page range has a page index corresponding to the page (Kimura Paragraph [0241], the each of the linked list of data pages can be read from a start page to an end page, as designated by corresponding start pointers (index) and end pointers inserted into the linked list);
for each attribute value access of the attribute, incrementing a first page access counter in a collection of page access counters (Kimura Paragraph [0168], DBMS 100 can increment the counter for snapshot data page 45 stored in the snapshot cache 130), wherein the first page access counter has a first index corresponding to the page index of the starting page (Kimura Paragraph [0241], the each of the linked list of data pages can be read from a start page to an end page, as designated by corresponding start pointers (index) and end pointers inserted into the linked list); and
wherein the second page access counter has a second index corresponding to a value equal to one more than the page index of the ending page (Kimura Paragraph [0241], the each of the linked list of data pages can be read from a start page to an end page, as designated by corresponding start pointers (index) and end pointers inserted into the linked list (Kotra teaches the second page counter));
determining page access frequencies based on the page access counters (Kimura Paragraph [0150], snapshot page 815 can be associated with a counter 820. The counter 820 can be incremented or decremented after some period of time or number of transactions (shows frequency by looking using number of transactions)); and
providing the page access frequencies to a buffer pool size advisor (Kimura Paragraph [0114], One of the data page pools can include the volatile data pages 35 and the other for caching snapshot data pages 45. Both data page buffer pools).
The claimed invention and Kimura are from the analogous art of page based systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Chaudhuri and Kimura to have combined Chaudhuri and Kimura.  One of ordinary skill in the art would recognize the benefits of maintaining pages with indexes and counters.
Chaudhuri in view of Kimura does not expressly disclose:
decrementing a second page access counter in the collection of page access counters,
However, Kotra teaches:
decrementing a second page access counter in the collection of page access counters (Kotra Paragraph [0048], the counter may keep a separate count value for each segment/page (shows multiple counters), the second page decrements the counter),
The claimed invention and Kotra are from the analogous art of page based systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Chaudhuri in view of Kimura and Kotra to have combined Chaudhuri in view of Kimura and Kotra.  One of ordinary skill in the art would recognize that it would have been obvious to use a second counter since Kimura already teaches incrementing and decrementing a counter.

Regarding claim 11, Chaudhuri in view of Kimura and Kotra further teaches:
The system of claim 10, wherein the workload includes a first SQL statement that includes a filter predicate on a first attribute (Chaudhuri Paragraph [0019], The first primitive, "dominance", allows filtering based on a partial order among the statements in the workload).

Regarding claim 12, Chaudhuri in view of Kimura and Kotra further teaches:
The system of claim 11, wherein executing the first SQL statement comprises performing a sequential scan of all pages that include attribute values for the first attribute to determine which attribute values match the filter predicate (Kimura Paragraph [0241], each of the linked list of data pages can be read from a start page to an end page, as designated by corresponding start pointers and end pointers inserted into the linked list (Chaudhuri teaches the claimed SQL statement)).

Regarding claim 13, Chaudhuri in view of Kimura and Kotra further teaches:
The system of claim 10, wherein the starting page of the page range comprises a first page accessed during the sequential scan and the ending page of the page range comprises a last page accessed during the sequential scan (Kimura Paragraph [0241], each of the linked list of data pages can be read from a start page to an end page, as designated by corresponding start pointers and end pointers inserted into the linked list).

Regarding claim 16, Chaudhuri teaches:
A computer program product encoded on a non-transitory storage medium, the product comprising non-transitory, computer readable instructions for causing one or more processors to perform operations comprising (Chaudhuri Paragraph [0079], multiprocessor systems, microprocessor, program modules may be located in both local and remote memory storage devices):
identifying a database workload for which page access counters are to be tracked (Chaudhuri  Paragraph [0019], the specification for a summary workload as a SQL statement over the entire workload represented in a relational database), wherein the database workload includes at least one SQL (Structured Query Language) statement (Chaudhuri  Paragraph [0019], the specification for a summary workload as a SQL statement over the entire workload represented in a relational database);
executing each SQL statement in the database workload (Chaudhuri Paragraph [0020], while trying to maximize "coverage" (such as total execution time of all statements in the output) of the workload), wherein executing a respective SQL statement comprises accessing attribute values for at least one attribute when executing the SQL statement (Chaudhuri Paragraph [0023], schema with one or more attributes corresponding to a property of the query statement);
for each attribute for which attribute values are accessed (Chaudhuri Paragraph [0023], schema with one or more attributes corresponding to a property of the query statement):
Chaudhuri does not expressly disclose:
determining a page range of at least one page that is accessed when accessing attribute values for the attribute for a query execution, wherein the page range is defined by a starting page and an ending page and wherein each page in the page range has a page index corresponding to the page;
for each attribute value access of the attribute, incrementing a first page access counter in a collection of page access counters, wherein the first page access counter has a first index corresponding to the page index of the starting page; and
wherein the second page access counter has a second index corresponding to a value equal to one more than the page index of the ending page;
determining page access frequencies based on the page access counters; and
providing the page access frequencies to a buffer pool size advisor.
However, Kimura teaches:
determining a page range of at least one page that is accessed when accessing attribute values for the attribute for a query execution (Kimura Paragraph [0081], particular storage can be found by determining if the key is within a range of a particular root page, Paragraph [0132], Partitioning can be effective when the query load matches the partitioning), wherein the page range is defined by a starting page and an ending page and wherein each page in the page range has a page index corresponding to the page (Kimura Paragraph [0241], the each of the linked list of data pages can be read from a start page to an end page, as designated by corresponding start pointers (index) and end pointers inserted into the linked list);
for each attribute value access of the attribute, incrementing a first page access counter in a collection of page access counters (Kimura Paragraph [0168], DBMS 100 can increment the counter for snapshot data page 45 stored in the snapshot cache 130), wherein the first page access counter has a first index corresponding to the page index of the starting page (Kimura Paragraph [0241], the each of the linked list of data pages can be read from a start page to an end page, as designated by corresponding start pointers (index) and end pointers inserted into the linked list); and
wherein the second page access counter has a second index corresponding to a value equal to one more than the page index of the ending page (Kimura Paragraph [0241], the each of the linked list of data pages can be read from a start page to an end page, as designated by corresponding start pointers (index) and end pointers inserted into the linked list (Kotra teaches the second page counter));
determining page access frequencies based on the page access counters (Kimura Paragraph [0150], snapshot page 815 can be associated with a counter 820. The counter 820 can be incremented or decremented after some period of time or number of transactions (shows frequency by looking using number of transactions)); and
providing the page access frequencies to a buffer pool size advisor (Kimura Paragraph [0114], One of the data page pools can include the volatile data pages 35 and the other for caching snapshot data pages 45. Both data page buffer pools).
The claimed invention and Kimura are from the analogous art of page based systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Chaudhuri and Kimura to have combined Chaudhuri and Kimura.  One of ordinary skill in the art would recognize the benefits of maintaining pages with indexes and counters.
Chaudhuri in view of Kimura does not expressly disclose:
decrementing a second page access counter in the collection of page access counters,
However, Kotra teaches:
decrementing a second page access counter in the collection of page access counters (Kotra Paragraph [0048], the counter may keep a separate count value for each segment/page (shows multiple counters), the second page decrements the counter),
The claimed invention and Kotra are from the analogous art of page based systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Chaudhuri in view of Kimura and Kotra to have combined Chaudhuri in view of Kimura and Kotra.  One of ordinary skill in the art would recognize that it would have been obvious to use a second counter since Kimura already teaches incrementing and decrementing a counter.

Regarding claim 17, Chaudhuri in view of Kimura and Kotra further teaches:
The computer program product of claim 16, wherein the workload includes a first SQL statement that includes a filter predicate on a first attribute (Chaudhuri Paragraph [0019], The first primitive, "dominance", allows filtering based on a partial order among the statements in the workload).

Regarding claim 18, Chaudhuri in view of Kimura and Kotra further teaches:
The computer program product of claim 17, wherein executing the first SQL statement comprises performing a sequential scan of all pages that include attribute values for the first attribute to determine which attribute values match the filter predicate (Kimura Paragraph [0241], each of the linked list of data pages can be read from a start page to an end page, as designated by corresponding start pointers and end pointers inserted into the linked list (Chaudhuri teaches the claimed SQL statement)).

Regarding claim 19, Chaudhuri in view of Kimura and Kotra further teaches:
The computer program product of claim 16, wherein the starting page of the page range comprises a first page accessed during the sequential scan and the ending page of the page range comprises a last page accessed during the sequential scan (Kimura Paragraph [0241], each of the linked list of data pages can be read from a start page to an end page, as designated by corresponding start pointers and end pointers inserted into the linked list).

Claim(s) 5, 7, 14, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhuri in view of Kimura, Kotra, and Gordon, Patent Application Publication No. 2006/0074872 (hereinafter Gordon).

Regarding claim 5, Chaudhuri in view of Kimura and Kotra teaches parent claim 1.
Chaudhuri in view of Kimura and Kotra further teaches:
the workload includes a second SQL statement (Chaudhuri Paragraph [0030], GroupByCols of the first statement is a subset of GroupByCols of the second statement); and
Chaudhuri in view of Kimura and Kotra does not expressly disclose:
executing the second SQL statement comprises randomly accessing a first page to retrieve a first attribute value for a first attribute.
However, Gordon teaches:
executing the second SQL statement comprises randomly accessing a first page to retrieve a first attribute value for a first attribute (Gordon Paragraph [0049], is equal to: (random getpages+sequential getpages) (Chaudhuri teaches the second statement)).
The claimed invention and Gordon are from the analogous art of SQL systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Chaudhuri in view of Kimura, Kotra and Gordon to have combined Chaudhuri in view of Kimura, Kotra and Gordon.  One of ordinary skill in the art would recognize the benefits of accessing the first page for the first attribute to ensure the values match.

Regarding claim 7, Chaudhuri in view of Kimura, Kotra and Gordon further teaches:
The computer-implemented method of claim 5, wherein the starting page of the page range comprises the first page and the ending page of the page range comprises the first page (Kimura Paragraph [0241], the each of the linked list of data pages can be read from a start page to an end page, as designated by corresponding start pointers and end pointers inserted into the linked list).

Regarding claim 14, Chaudhuri in view of Kimura and Kotra teaches parent claim 10.
Chaudhuri in view of Kimura and Kotra further teaches:
the workload includes a second SQL statement (Chaudhuri Paragraph [0030], GroupByCols of the first statement is a subset of GroupByCols of the second statement); and
Chaudhuri in view of Kimura and Kotra does not expressly disclose:
executing the second SQL statement comprises randomly accessing a first page to retrieve a first attribute value for a first attribute.
However, Gordon teaches:
executing the second SQL statement comprises randomly accessing a first page to retrieve a first attribute value for a first attribute (Gordon Paragraph [0049], is equal to: (random getpages+sequential getpages) (Chaudhuri teaches the second statement)).
The claimed invention and Gordon are from the analogous art of SQL systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Chaudhuri in view of Kimura, Kotra and Gordon to have combined Chaudhuri in view of Kimura, Kotra and Gordon.  One of ordinary skill in the art would recognize the benefits of accessing the first page for the first attribute to ensure the values match.

Regarding claim 15, Chaudhuri in view of Kimura, Kotra and Gordon further teaches:
The system of claim 14, wherein the page range comprises the first page that was randomly accessed during execution of the second SQL statement (Kimura Paragraph [0241], the each of the linked list of data pages can be read from a start page to an end page, as designated by corresponding start pointers and end pointers inserted into the linked list).

Regarding claim 20, Chaudhuri in view of Kimura and Kotra teaches parent claim 16.
Chaudhuri in view of Kimura and Kotra further teaches:
the workload includes a second SQL statement (Chaudhuri Paragraph [0030], GroupByCols of the first statement is a subset of GroupByCols of the second statement); and
Chaudhuri in view of Kimura and Kotra does not expressly disclose:
executing the second SQL statement comprises randomly accessing a first page to retrieve a first attribute value for a first attribute.
However, Gordon teaches:
executing the second SQL statement comprises randomly accessing a first page to retrieve a first attribute value for a first attribute (Gordon Paragraph [0049], is equal to: (random getpages+sequential getpages) (Chaudhuri teaches the second statement)).
The claimed invention and Gordon are from the analogous art of SQL systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Chaudhuri in view of Kimura, Kotra and Gordon to have combined Chaudhuri in view of Kimura, Kotra and Gordon.  One of ordinary skill in the art would recognize the benefits of accessing the first page for the first attribute to ensure the values match.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaudhuri in view of Kimura, Kotra and Abulila et al., Patent Application Publication No. 2020/0401530 (hereinafter Abulila).

Regarding claim 8, Chaudhuri in view of Kimura and Kotra teaches parent claim 1.
Chaudhuri in view of Kimura and Kotra further teaches:
wherein determining the page access frequencies based on the page access counters comprises determining the page access frequency for a first page by calculating a sum of the page access counter of the first page and page access counters of pages that precede the page access counter of the first page in the collection of page access counters (Kimura Paragraph [0241], the each of the linked list of data pages can be read from a start page to an end page, as designated by corresponding start pointers and end pointers inserted into the linked list (Abulila teaches the sum)).
Chaudhuri in view of Kimura and Kotra does not expressly disclose:
sum of the page access counter of the first page
However, Abulila teaches:
sum of the page access counter of the first page (Abulila Paragraph [0103], where “AggPromotedCnt” is the sum of the page access counters that have reached a current threshold)
The claimed invention and Abulila are from the analogous art of page systems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings Chaudhuri in view of Kimura, Kotra and Abulila to have combined Chaudhuri in view of Kimura, Kotra and Abulila.  One of ordinary skill in the art would recognize the benefits of summing the page counters in order to make informed decisions based on the counters.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562. The examiner can normally be reached Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN D EYERS/               Examiner, Art Unit 2164                   

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164